UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6651


RICHARD L. DAVIDSON,

                    Plaintiff - Appellant,

             v.

HEARINGS OFFICER FRANKS, employed at Wallens Ridge State Prison;
WARDEN CARL A. MANIS, Wallens Ridge State Prison; MARCUS S. ELAM;
JOHN DOE, employed by Virginia Department of Corrections,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Thomas T. Cullen, District Judge. (7:20-cv-00169-TTC-RSB)


Submitted: November 12, 2021                                Decided: December 13, 2021


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Davidson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard L. Davidson appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error. We

conclude that Davidson was not denied due process at his disciplinary hearing, and the

hearings officer’s decision was supported by some evidence. See Superintendent, Mass.

Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985) (describing court’s review of

evidence in disciplinary hearings); Lennear v. Wilson, 937 F.3d 257, 268 (4th Cir. 2019)

(stating due process requirements at disciplinary hearings). We further conclude that

Davidson failed to exhaust his retaliatory-transfer claim by not using the Offender

Grievance Procedure. See Woodford v. Ngo, 548 U.S. 81, 85-93 (2006) (describing

exhaustion requirements). Lastly, we conclude that Davidson was not prejudiced by the

court’s omission in not ruling on his request for a transcript of the audio recording of the

disciplinary hearing at his expense. Strag v. Bd. of Trs., 55 F.3d 943, 954 (4th Cir. 1995).

Accordingly, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2